      Case 1:18-cv-01415-GLS-TWD Document 8-1 Filed 01/25/19 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
                                                    )
REBECCA YATES, individually and                     )
on behalf of all others similarly situated,         )    CASE NO.: 1:18-cv-01415-GLS-TWD
                                                    )
                               Plaintiff,           )    ATTORNEY’S DECLARATION IN
                − against –                         )    SUPPORT OF DEFENDANT’S
                                                    )    MOTION TO DISMISS COMPLAINT
CALIFORNIA NATURAL LIVING, INC.,                    )    PURSUANT TO FED. R. CIV. P.
                                                    )    12(b)(1), 12(b)(2), and/or 12(b)(6)
                                                    )
                               Defendant.           )


          WILLIAM A. HURST, hereby declares:

          1.       I am of Counsel to the firm of Greenberg Traurig, LLP, attorneys representing r

Defendant California Natural Living, Inc. (“CNL”), in the above-captioned proposed class

action.        I make this declaration in support of CNL’s motion to dismiss the Class Action

Complaint of Plaintiff Rebecca Yates.

          2.       Attached hereto as Exhibit A is a true and correct copy of the labels for the two

sizes of California Baby Natural Bug Blend Bug Repellent Spray referred to and incorporated by

reference at Paragraph 2 of the Class Action Complaint.

          3.       Attached hereto as Exhibit B is a true and correct copy of the Consumer Reports

summary of Insect Repellent Ratings referred to and incorporate by reference at Page 4, n. 3 of

the Class Action Complaint, and accessible at https://www.consumerreports.org/content

/dam/cro/news_articles/health/Consumer-Reports-Insect-Repellent-Ratings-February-2016.pdf

(last visited on January 24, 2019).
      Case 1:18-cv-01415-GLS-TWD Document 8-1 Filed 01/25/19 Page 2 of 2




        The undersigned declares under the penalty of perjury that the foregoing is true and

correct.



DATED:          January 25, 2019
                Albany, New York


                                                     /s/ William A. Hurst
                                                     WILLIAM A. HURST


ALB 2177180v1




                                             2
